Citation Nr: 0025076	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  94-13 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of oral surgery performed in June 1990.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1993 and January 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran had also sought entitlement 
to service connection for a right ankle disability at the 
time he submitted his PTSD claim in February 1993.  The 
veteran's right ankle claim was denied, and the veteran 
submitted a notice of disagreement.  A statement of the case 
was then issued in August 1993.  However, the veteran 
withdrew the issue from further consideration at the time of 
his hearing at the RO in November 1993.  Accordingly, the 
issue is withdrawn and no longer for consideration.  See 
38 C.F.R. § 20.204(a) (1999).

The veteran's case was most recently remanded in August 1998 
to afford the veteran an opportunity to present testimony at 
a Travel Board hearing.  The veteran was scheduled for a June 
9, 2000, hearing and notified of the date by way of a letter 
dated in May 2000.  The veteran failed to report for the 
hearing.  As the veteran has not given any good cause for his 
failure to report, the Board will consider his request for a 
Travel Board hearing as withdrawn.  The veteran's case will 
be adjudicated based upon the evidence of record.  See 
38 C.F.R. § 20.704(d) (1999).




FINDINGS OF FACT

1.  The claim for service connection for PTSD is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.

2.  The claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of oral surgery performed in June 1990 is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of oral surgery performed in 
June 1990 is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from March 1971 to 
September 1974.  A review of his service medical records 
(SMRs) reflect that the veteran was noted to be anxious about 
basic training in March 1971.  An entry dated May 22, 1974, 
noted that the veteran was having marital difficulties and 
required evaluation by the mental hygiene clinic (MHC).  
Another entry, dated the same day, reported that the veteran 
wanted to get out of the Army.  He was later diagnosed with a 
passive-aggressive personality disorder and recommend for 
administrative separation in June 1974.

Associated with the claims file are private treatment records 
from R. Richter, M. D., for the period from October 1987 to 
March 1988.  The records relate to treatment provided for an 
orthopedic condition and are not pertinent to the issues on 
appeal.

Associated with the claims file are VA examination reports, 
dated in September 1988 and June 1989, VA treatment records 
for the period from November 1988 to February 1989, and a 
private examination report dated in June 1988.  However, none 
of the examination reports or treatment records contain 
information pertinent to the issues on appeal.

The veteran submitted his claim for entitlement to service 
connection for PTSD in February 1993.  He submitted a 
stressor statement describing his experiences during active 
duty.  The veteran was not in combat and did not allege any 
combat-related stressors.  He also submitted lay statements 
from his sister and parents that attested to his being 
stressed from his military service.

The veteran was afforded a VA PTSD examination in April 1993.  
The veteran's diagnoses were drug and alcohol abuse in 
remission and personality disorder, not otherwise specified 
(NOS).

A VA orthopedic examination, also in April 1993, provided no 
pertinent information.

The veteran provided testimony at a hearing at the RO in 
November 1993.  The veteran alleged that he was erroneously 
diagnosed with a personality disorder in service.  He also 
said that his April 1993 VA PTSD examination was inadequate.  
The veteran went on to testify about stressful events in 
service, including several that occurred when he was assigned 
to duty in Korea.  He also related that his not being able to 
return home for his cousin's funeral was very stressful to 
him.  The veteran said that he had never been diagnosed with 
PTSD by a physician.  He also said that he was not in any 
type of PTSD treatment program.  

The veteran was afforded VA examinations in January 1994.  
However, the findings from those examinations are not 
pertinent to the issues on appeal.

The veteran submitted his claim for compensation under 
38 U.S.C.A. § 1151 in July 1996.  The veteran alleged that he 
had 4 to 5 teeth removed at the VA medical center (VAMC) in 
Oklahoma City, OK, when he was treated for a broken jaw in 
1988-1989.  The veteran said the loss of the teeth caused a 
separation of his other teeth.  He also said that his jaw was 
reset crooked and that he had difficulty chewing and would 
bite his cheek.

Associated with the claims file is a VA hospital summary for 
the period from June 13, 1990, to June 15, 1990, and VA 
treatment records for the period from March 1990 to July 
1996.  The hospital summary reported that the veteran was 
admitted for treatment of a left mandible angle fracture and 
a right mandibular parasymphysis fracture with discharge and 
right hemotympanum.  The summary noted that teeth numbered 7, 
16, 17, and 23 were extracted.  The veteran suffered his 
injuries when he was thrown from a horse.  The summary 
reported the veteran as having done well postoperatively.  
His intraoral incisions were intact.  His maxillomandibular 
fixation was stable and he had no complaints.  The summary 
further notes that instructions for proper home care were 
provided.

The outpatient treatment records document continued follow-up 
care for the veteran's jaw surgery.  An entry dated June 22, 
1990, reported no major complaints from the veteran.  A July 
10, 1990, entry reported the incisions as well healed.  The 
entry also noted that the veteran wanted to have his 
maxillomandibular fixation (MMF) removed but was advised 
against this as it could lead to malunion or nonunion and 
require additional procedures.  A July 26, 1990, entry 
provided impressions of delayed union of the right 
parasymphysis fracture and possible nonunion of the left 
mandible with evidence of infection.  An August 7, 1990, 
entry reported that the veteran was one-week status post 
excision of tooth 18.  He was stable with normal healing 
evident.  A November 1990 entry reported a good bony union 
developing at the left mandible angle.  The veteran reported 
his occlusion as stable and "ok."  The examiner tried to 
forcefully move the veteran's jaw on examination but was 
unable to do so.  An entry dated in March 1991 reported that 
the veteran had tooth number 3 extracted due to irreversible 
pulpitis.  The veteran reported no painful mastication or 
further grating noise in the left mandible.  He did report 
odontalgia on the right side over the past 5 or 6 days.  
Additional entries dated in July 1991 and January 1992 noted 
that the veteran presented with complaints of jaw and neck 
pain.  However, there were no significant dental related 
findings.  

A VA medical opinion was provided in January 1997.  The 
physician stated that she had reviewed the VA treatment 
records for the period from June 1990 to July 1996.  The 
examiner noted that the veteran was found to have paresthesia 
and dysthesia with cranial nerve deficit in the distribution 
of the left mental/tongue region in February 1991.  However, 
she felt that these symptoms were due to the veteran's 
original injury and not related to any VA treatment.  The 
examiner further opined that the problems that developed 
appeared to have been due to the disease processes, such as 
nonunion healing of the fractures and infection/fistula 
formation, rather than due to any VA treatment.  

In his June 1997 notice of disagreement, the veteran alleged 
that three of his teeth were cracked when wires were removed.  
He also said that his teeth were black from being unable to 
properly clean them.  He said that he was not advised on how 
to clean them beyond brushing.  The veteran further alleged, 
as part of his substantive appeal, that the wires were put on 
too tightly, thereby cracking his teeth.  He also said that 
his jaws were misaligned and that they pop and he chews a 
hole in his cheek.

Analysis

A.  PTSD

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Moreover, service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition; a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(1999).

The initial question that must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection for PTSD.  In this regard, the veteran has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Evidence and not merely 
allegations must support a well-grounded claim.  See Tirpak v 
Derwinski, 2 Vet. App. 609, 611 (1992).  ).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).  Further, in the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Morton v. West, 12 Vet. App. 
477, 486 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a 
well-grounded claim based on the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

In this case the veteran does not have a diagnosis of PTSD or 
a confirmed stressor.  The VA examination of April 1993 
provided a diagnosis of drug and alcohol abuse, in remission.  
The veteran's SMRs are negative for a diagnosis of PTSD.  The 
VA and private treatment records associated with the claims 
file are also negative for a diagnosis of PTSD.  Also, the 
veteran testified at his hearing that he had not been 
diagnosed or received treatment for PTSD. 

While the veteran claims that he developed PTSD during 
service due to the "stressful" nature of his military 
duties, he has offered no competent evidence to establish 
such a relationship, other than his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge...."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish a well-grounded claim.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
assertions of a lay party on matters of medical causation or 
diagnosis are not sufficient to make a claim well-grounded.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Finally, 
the veteran has not submitted any evidence to show that he 
has been diagnosed with PTSD.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the veteran's claim must 
be denied as not well grounded.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  See Robinette v. Brown, 8 Vet. App. 69, 
79 (1995).

B.  Compensation under 38 U.S.C.A. § 1151

The law provides that the VA must pay disability compensation 
to a veteran "in the same manner as if such disability, 
aggravation or death were service-connected" under the 
following circumstances: the veteran suffers an injury, or an 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, or the pursuit of certain 
vocational rehabilitation, or as a result of having submitted 
to an examination under any VA law or regulation, which is 
not the result of his willful misconduct, and such injury or 
aggravation results in additional disability or death to the 
veteran.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.358 (1999).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is necessary to show that additional disability actually 
resulted from such disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation, alone, 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury 
suffered as a result of hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  See 38 C.F.R. § 3.358(c)(3).

For claims filed prior to October 1, 1996, as is the 
situation in this case, a veteran is not required to show 
fault on the part of VA.  See Brown v. Gardner, 513 U.S. 115 
(1994) (holding that 38 U.S.C. § 1151 did not require 
claimant to show an element of fault in the VA medical 
treatment; cf. 38 U.S.C. § 1151 (Supp. III 1997) (amending 
this section to requiring some element of fault in the VA 
medical treatment for all claims filed after October 1, 
1996).  See Jimison v. West, 13 Vet. App. 75, 77 (1999).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits under 38 U.S.C.A. § 1151 to be 
well grounded:

(1) Medical evidence of a current 
disability; (2) medical evidence, or in 
certain circumstances lay evidence, of 
incurrence or aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus 
between that asserted injury or disease 
and the current disability. 

Jones v. West, 12 Vet. App. 460, 464 (1999); cf. Epps v. 
Gober, 126 F.3d 1464, Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this case, there is no evidence to show that the veteran 
suffered any disability as a result of residuals of oral 
surgery at VAMC Oklahoma City in June 1990.  The VA hospital 
summary noted the extraction of 4 teeth as part of the 
requirement to treat the veteran's broken jaw.  The follow-on 
outpatient dental treatment records show continued 
postoperative progress with some problems with teeth 3 and 18 
and a slow union of the left jaw.  However, there is no 
evidence of record to show that those problems were the 
result of VA care.  The VA medical opinion reviewed the 
veteran's complaints and his treatment records and found that 
there was no additional disability as a result of the oral 
surgery performed in June 1990 and the continued VA care.  
The veteran has not presented any medical evidence to dispute 
the VA medical opinion or suggest that he has any additional 
disability as a result of the oral surgery performed in June 
1990.

The Board notes that the veteran made no complaints regarding 
any residuals from his oral surgery at the time of his 
several VA examinations in 1993 and 1994.  Further, he has 
not provided any evidence of any treatment for jaw or dental 
related complaints after January 1992. 

The only evidence the veteran has offered in support of his 
claim comes from his own assertions.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu, 2 Vet. 
App. at 494.  As with the veteran's PTSD claim, where the 
determinative issue involves a question of medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish a well-grounded claim.  
See Grottveit, 5 Vet. App. at 93.  The assertions of a lay 
party on matters of medical causation or diagnosis are not 
sufficient to make a claim well-grounded.  See Moray, 5 Vet. 
App. at 214.

Given the foregoing, then, and without competent evidence 
documenting any pertinent 'additional disability' traceable 
to the cited VA care, the veteran's claim is not plausible 
and, as such, is not well grounded.  See Jimison v. West, 
13 Vet. App. 75, 78 (1999); Jones, 12 Vet. App. at 464.

Finally, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for entitlement to benefits under 38 U.S.C.A. 
§ 1151.  See Robinette, 8 Vet. App. at 79.  In addition, 
although the Board has disposed of the claim of entitlement 
to benefits under 38 U.S.C.A. § 1151 on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, he has not been prejudiced by the Board's 
decision.  In assuming that the claim was well grounded, the 
RO accorded the veteran greater consideration than his claim 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.

Evidence of a well-grounded claim not having been submitted, 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
oral surgery performed in June 1990 is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

